Citation Nr: 0804682	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  99-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and his mother


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran served on active duty from December 1972 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
anxiety disorder.  

In November 2003, the veteran appeared at a travel Board 
hearing held at the RO and presented testimony in support of 
the claim before the undersigned Veterans Law Judge.  A 
transcript of that testimony has been associated with the 
claims file.  

This case was previously before the Board in June 2004, at 
which time the Board reopened a service connection claim for 
a low back disability and remanded the claim for an acquired 
psychiatric disorder.  Ultimately, service connection for a 
low back disability was granted in an April 2006 rating 
action, and that claim, having been resolved, no longer 
remains pending on appeal before the Board.  With respect to 
the claim for a psychiatric disorder, the actions requested 
in the Board remand were undertaken to the extent possible, 
and therefore that claim is ready for adjudication on appeal.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the 
veteran does not currently have PTSD, as the medical evidence 
is negative for any clinical diagnosis of PTSD.

2.  A psychosis was not identified during service or within 
the one-year period following the veteran's discharge from 
active duty, and the preponderance of the competent evidence 
is against finding that any currently diagnosed psychiatric 
disorder, other than PTSD, is related to his period of 
military service or any event thereof, or to a service-
connected disability.
3.  A currently diagnosed personality disorder has not been 
clinically attributed to a superimposed disease or injury, to 
include currently diagnosed anxiety and depressive disorders.

CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  The veteran is not entitled to service connection for an 
acquired psychiatric disorder, including PTSD.  38 U.S.C.A. 
§§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.304, 3.307, 3.309 (2007).

3.  A psychiatric condition, to include anxiety and 
depressive disorder, was neither incurred in nor aggravated 
by active military service; and cannot be presumed to have 
been incurred therein, and is not proximately due to, or the 
result of, the service-connected low back disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

4.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303(c), 3.306, 4.9, 4.127 
(2007); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the veteran's original 
application for service connection claim for a psychiatric 
disorder was filed in January 1999 and the initial 
adjudication of the claim was in June 1999, prior to the 
enactment of the VCAA in November 2000.   

Subsequently, the RO provided the veteran with VCAA notice 
letters in March 2001, June 2004 and July 2006 which meet the 
notification requirements of the VCAA, and were issued prior 
to adjudication of the claim most recently in an August 2007 
Supplemental Statement of the Case (SSOC).  Hence, the Board 
finds that any failure in not completely fulfilling VCAA 
notice requirements prior to the RO's initial adjudication of 
the claim is harmless.  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
[supplemental] statement of the case). 

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran and his representative 
have pointed to no prejudice resulting from the timing of the 
VCAA notice.

The letters dated in 2001, 2004 and 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The letters informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Moreover, 
the letter issued in 2006 specifically requested additional 
information relating to the PTSD claim.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument in 
support of his claim.  Viewed in context, the furnishing of 
the VCAA notice after the decision that led to the appeal did 
not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of his claim.  
Id., at 120-21.  Therefore, with respect to the timing 
requirement for the VCAA notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.  
Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran).  

The Board also notes that the veteran in this case is 
represented by a representative who is clearly familiar with 
the case.  There is little doubt after even a cursory reading 
of the more recent documents on file that the representative 
and the veteran have actual knowledge of the evidence and 
argument need to substantiate the claim.  See generally 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that 
claimant was not prejudiced by RO's failure to provide VCAA 
notice where the claimant, through counsel, demonstrated 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Such notice was provided in 
correspondence dated in July 2006.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records and numerous examination 
reports pertinent to the claim on appeal are in the claims 
file and have been reviewed by both the RO and the Board in 
connection with the veteran's claim.  In compliance with the 
statutory requirements of 38 U.S.C.A. § 5103A and 7105(d) as 
well as 38 C.F.R. § 3.103(b), the VA has provided the veteran 
and his representative with a SOC and SSOCs, informing them 
of the laws and regulations relevant to the veteran's claim 
and, in particular, what was needed to grant service 
connection for a psychiatric disorder, to include PTSD.  See 
Dingess, 19 Vet. App. at 473.  For these reasons, the Board 
concludes that the VA has fulfilled the duty to assist the 
appellant in this case.

Factual Background

In January 1999, the veteran filed his original service 
connection claim for a psychiatric disorder.  

The December 1972 enlistment examination report shows that 
psychiatric evaluation was normal and that the veteran had no 
reported symptoms of nervous trouble of any sort, depression 
or excessive worry.  Entries dated in September 1973 reflect 
that the veteran was experiencing episodes of blacking-out 
for the past 3 months accompanied by symptoms of dizziness, 
nervousness and back pain.  The entries document that Valium 
for black-outs and Norflex for low back pain had been 
prescribed for the veteran.  Impressions made at that time 
included syncope, of unknown etiology and tremors, probably 
secondary to drug (reaction) v. anxiety.  No further episodes 
of dizzy spells or blacking out were documented after 
September 20, 1973.  The service medical records are entirely 
negative for any psychiatric diagnosis.  The December 1975 
separation examination report shows that psychiatric 
evaluation was normal and that the veteran had no reported 
symptoms of depression or excessive worry, but did note that 
he reported having symptoms of nervous trouble.

A VA neuropsychiatric evaluation was conducted in September 
1976.  The veteran reported that he experienced black-out 
spells while in service and was told that these were due to 
his nerves.  On evaluation, the veteran complained of back 
problems and of generally being nervous.  Cranial nerve 
function and testing were normal.  The examiner concluded 
that no neurological condition was found.
VA records dated from 1976 to 1984 include an entry dated in 
September 1976 which indicated that the veteran was nervous 
and appeared to be in distress.  An entry dated in July 1980 
indicates that the veteran's symptoms included nervousness, 
angry outbursts and unemployment since October 1979.  A 
history of experimenting with multiple drugs was noted.  
Schizoid personality was diagnosed at that time.  

The record contains a private medical report dated in 
September 1992, indicating that the veteran had been involved 
in a motor vehicle accident in January 1992 injuring his back 
and neck, requiring surgery and extensive treatment including 
spinal reconditioning and rehabilitation.  The report noted 
that a neuropsychological profile had been conducted which 
identified significant depression, schizoid personality 
features, and a dysfunctional pain syndrome.  The doctor 
opined hat these findings represented a premorbid condition 
which pre-existed any traumatic injury.  Further 
psychological treatment was recommended.

VA records reflect that the veteran was admitted for 
hospitalization in May 1994 with a several year history of 
excessive smoking and drinking.  He indicated that he drank 
about 4 fifths of hard liquor and smoked 3 to 4 packs of 
cigarettes a day.  The veteran offered no complaints of a 
psychiatric nature.  The impressions included detoxification, 
chronic, continuous alcoholism.  The veteran was evaluated by 
a clinical psychologist in early June 1994.  Test results 
revealed mild to moderate depression and alcohol and/or 
narcotics dependence.  Indications of emotional and 
behavioral difficulties were also noted.  A record dated in 
August 1994 reflects that anxiety disorder was diagnosed.  
The veteran was again hospitalized in January and February 
1995 during which time he was treated for diagnosed alcohol 
dependence, depressive disorder and general anxiety disorder.  
At that time, it was noted that the veteran had some symptoms 
of PTSD, but did not meet all of the criteria for a PTSD 
diagnosis.

The file contains a VA record dated in May 1995 which 
indicates that the veteran was undergoing treatment for 
alcohol abuse and anxiety/depression.  Impressions of: 
alcoholism in remission, prescription drug abuse and anxiety 
disorder were made.  A VA record dated in August 1995 
indicates that the veteran was being followed by the mental 
health clinic for anxiety.  A history of blackouts in the 
past due to alcohol was noted.

A VA general medical examination was conducted in April 1996 
and the veteran had no complaints of a psychiatric nature.  
Psychiatric and personality evaluation were described as 
normal.  The diagnoses included a history of anxiety disorder 
and depression.

In a statement provided in June 1996, the veteran indicated 
that he was awaiting a decision from the Social Security 
Administration (SSA).  VA contacted SSA in February 1997 in 
an attempt to obtain the veteran's records, and a reply was 
received from SSA indicating that there was no record of a 
claim under the veteran's social security number, being 
filed.

A VA examination for mental disorders was conducted in July 
1998 and the claims folder was reviewed.  The veteran 
reported that his problems began in 1974 and 1975, indicating 
that people tried to use and misuse him, making him anxious, 
depressed and angry.  He gave a history of alcohol problems 
and reports that he began drinking in 1973.  Diagnoses of 
anxiety disorder, depression, alcohol dependence (sober for 
several years), and personality disorder by history were 
made.  The examiner opined that the psychiatric disorder did 
not seem to be service-connected, as it seemed to be related 
to chronic pain and adjustment difficulties.

Subsequent VA records include a psychiatric note dated in 
March 2000.  The note indicated that the veteran had 
diagnoses of anxiety and depression as well as past problems 
with alcohol and cocaine.  It was reported that he had lost a 
son in 1997.  The noted indicated that the veteran was a rank 
of E-1 when he was discharged from service, having been AWOL 
and punished with an Article 15 (non-judicial punishment 
under the Uniform Code of Military Justice), with no 
restriction.  The record indicated that the veteran 
experienced some financial problems and has been jailed four 
times for domestic violence.  The diagnoses included 
depressive disorder, anxiety disorder and alcohol and cocaine 
dependence in remission.

A VA examination for mental disorders was conducted in June 
2002 and the claims folder was reviewed.  The VA examiner, 
who had also evaluated the veteran in 1998, noted that when 
seen in 1998, the veteran reported that he had not received 
psychiatric treatment until age 30, but when seen in 2002 he 
reported that he had been treated in service.  More 
specifically, the veteran indicated that he was not 
hospitalized for anxiety or related symptoms in service, but 
stated that he had been prescribed Valium for several months 
but could not recall or explain why.  

Diagnoses of anxiety disorder, depression, alcohol dependence 
by history, personality disorder by history, post cervical 
disk disease, degenerative joint disease, and physical 
problems/chronic pain were made.  The examiner opined that 
the psychiatric disorder did not seem to be service-
connected.  He explained that there was a history of anxiety 
and depression, but that when he tried to discuss this with 
the veteran, he seemed to be talking more about problems 
related to anger, chronic pain and depression, as opposed to 
anything related to service.  The examiner concluded that it 
was not at least as likely as not that a psychiatric disorder 
was related to military service and added that he did not 
think that the condition treated with Valium during service 
was the same disorder currently being diagnosed and treated.  

The veteran presented testimony at a hearing held at the RO 
in April 2003.  The veteran's spouse and mother were in 
attendance and were also sworn in as witnesses.  The veteran 
reported that his service stressors included friends that 
came back and killed themselves and their wives, and also 
described an incident in which someone put a lead net in the 
veteran's truck and he was burnt.  The veteran indicated that 
he had not provided written details of these stressors, but 
had discussed them with his VA psychiatrist.  He indicated 
that he had not taken any illegal drugs, but took prescribed 
drugs.  The veteran indicated that he believed that stress 
and a back condition caused his blackouts during service.  

The veteran provided testimony at a travel Board hearing held 
in November 2003.  At that time, the veteran reported that 
during service, someone put gunpowder under the seat of his 
truck, which blew up and burned him.  The veteran reported 
that he saw a friend shoot himself in the head and knew that 
another friend was burned in a jeep accident.  He reports 
that Valium was prescribed during service in 1973 for 
symptoms of nervousness.  

The veteran provided a PTSD stressor statement in August 
2006.  He reported that in September 1973, he would pass out 
while standing in formation due to back pain, which he 
described as very stressful.  The veteran also identified a 
service member who was killed, but provided no information as 
to the date or circumstances of his death.  The veteran also 
reported that in March 1974, gun powder blew up causing 
second degree burns to his arms, hands and face, resulting in 
pain and causing depression.

Service connection for a low back disorder was ultimately 
granted in an April 2006 rating action.  

A VA examination for mental disorders was conducted in 
February 2007 and the claims folder was reviewed.  The 
veteran reported that he had symptoms of emotional distress 
while in the military and was treated for nervousness with 
Valium in 1973, following a back injury.  He stated that he 
was a truck driver in service, carrying ammunition from place 
to place.  He described a stressor in which he saw a friend 
burn from head to toe in a jeep accident.  He stated that 
while in the military, he was disciplined on 2 occasions, 
once for cursing at a lieutenant and once for being AWOL.  

The examiner stated that the veteran's problem behaviors had 
to do with long-term drug and alcohol dependency, anti-social 
behavior, homicidal ideas, anxiety and depression.  The 
diagnoses included: anxiety disorder, depressive disorder, 
polysubstance dependency, mood disorder associated with 
general medical condition, and personality disorder.  The 
examiner opined that there was no causal link between the 
veteran's claimed military stressor and his current symptoms 
of emotional distress and indicated that the veteran did not 
have the features of PTSD, as required for a diagnosis.  



Legal Analysis

The veteran claims entitlement to service connection for a 
psychiatric disorder to include PTSD.  He primarily maintains 
that he received treatment for his nerves within one year of 
his discharge from service and reports that he has been 
treated for a psychiatric disorder from that time until the 
present time.  He also argues that the blackout spells which 
he had in service were indicative of a psychiatric disorder 
and were not a reaction to medication.

The Board has reviewed all the evidence in the veteran's 
claims folder that consists of two large volumes of 
documents.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122 (2000), (noting that the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant).  The Board has summarize 
the relevant evidence and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on each aspect of his claim.

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as psychoses, if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, a personality disorder is not a disease for 
compensation purposes.  38 C.F.R. §§ 3.303, 4.127.

Service connection for PTSD in particular requires: (1) 
medical evidence diagnosing the condition in accordance with 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MEDICAL DISORDERS (4th ed. 1994) (DSM-
IV), (2) credible supporting evidence that the claimed in-
service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor(s).  See 
38 C.F.R. § 1154(b); 38 C.F.R. §§ 3.304(f), 4.125(a); see 
also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

With regard to the second PTSD criterion, evidence of in-
service stressor(s), the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  If the evidence establishes that the 
veteran engaged in combat with the enemy, and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

However, where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).



	A.  Service Connection - PTSD

With respect to the veteran's contention that he has PTSD, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran currently has PTSD which 
meets the criteria for diagnosing this condition in 
accordance with the DSM-IV.  As a result, element (1) has not 
been met and service connection for PTSD must be denied.

In this regard, the Board notes that a careful review of the 
entire record reveals no diagnosis of PTSD.  At various 
times, medical reports, including the 2007 VA examination 
report, have indicated that the veteran demonstrated features 
of PTSD symptomatology; however, consistently it has been 
found that his symptoms do not meet the criteria for full 
diagnosis of PTSD.  Similarly, the post-service clinical 
records on file since the veteran's discharge from service in 
1976 fail to include any clinical diagnosis of PTSD.

The Board assigns the 2007 VA medical opinion great probative 
weight.  The opinion was rendered by a physician who actually 
examined the veteran and reviewed his claims folder, 
including his reported in-service stressors.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Despite considering the 
reported stressors and noting that the veteran had some 
symptoms indicative and consistent with PTSD, the examiner 
concluded that the veteran did not have PTSD.  Moreover, the 
Board notes that the other medical evidence of record is 
entirely negative for a diagnosis of PTSD.

The Court has noted that Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§  1110, 1131.  As the probative evidence shows 
that the veteran does not currently have PTSD, the Board 
finds that his claim of service connection for PTSD must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Gilpin v. West, 155 F.3d 1353, 1355-56 (Fed. 
Cir. 1998).

In reaching this decision, the Board has considered the 
veteran's assertions that he currently has PTSD due to the 
military stressors that he has described.  However, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's own statements are not probative 
evidence that he has PTSD.

In closing, the Board wishes to emphasize that the denial of 
this claim is not based on the lack of a stressor in service.  
However, as set forth above, the competent and probative 
evidence reflects that the veteran does not currently have 
PTSD as a result of his in- service experiences.  This is the 
reason for the denial of the claim for PTSD.

	B.  Service Connection - Psychiatric Disorder other than 
PTSD

With regard to the issue of an acquired psychiatric disorder 
other than PTSD, the service medical records are negative for 
any diagnosis of a psychiatric disorder and psychiatric 
evaluation was normal as shown by the 1975 separation 
evaluation.  While the Board acknowledges that the service 
medical records do make references to symptoms of nervousness 
and blackouts, there was no indication that these symptoms 
were tied to an underlying psychiatric disorder.  The records 
reflect that some symptoms were attributed to syncope, of 
unknown etiology, and to a drug reaction (it was unclear and 
unspecified what was meant by this).  It appears that Valium 
was prescribed during service apparently for treatment of 
back pain as well as symptoms of nervousness.  In sum, there 
is no evidence that a psychiatric disorder was diagnosed 
during service.

Similarly, there is no indication that any psychiatric 
disorder was diagnosed within the first post service year.  A 
VA examination of 1976 failed to diagnose any psychiatric 
condition.  In addition, while records dated in September 
1976 document symptoms of nervousness, again no psychiatric 
disorder was diagnosed at that time.  The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991)

In 1980, schizoid personality was diagnosed, but again no 
psychiatric disorder was diagnosed.  However, personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole establishes that the conditions in question were 
incurred or aggravated during service. VAOPGCPREC 82-90 (July 
18, 1990).  With regard to congenital or developmental 
defects, service connection may not be granted for a defect; 
however, disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127.  

It was not until 1992, following treatment for a motor 
vehicle accident, that a psychiatric condition, depression, 
was initially diagnosed.  From that time until the present 
time, the veteran has received regular treatment for 
psychiatric conditions including depression and anxiety 
disorders, and for substance abuse/dependence as well as for 
mood and personality disorder.  

Therefore, in order to establish service connection, there 
must be medical evidence of a nexus between the veteran's 
period of service and a currently diagnosed psychiatric 
disorder or a service-connected condition.  The veteran 
maintains that his current emotional state was secondary to 
his military service, and the nervousness he experienced 
therein.  The veteran's statements alone are not sufficient 
to prove that his depressive disorder had its onset in 
service or is related to a disease or injury incurred in 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
bipolar disorder is related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The Board affords greatest probative weight to the clinical 
records and evaluations on file, none of which have found an 
etiological relationship between the veteran's currently 
diagnosed psychoses and his period of service.  Specifically, 
VA examination reports, dated in 1998, 2002 and 2007, all 
failed to etiologically relate the veteran's current 
psychiatric problems with his period of service, to include 
being prescribed Valium therein.  In both 1998 and 2002, the 
VA examiner specifically opined that it did not appear to be 
at least as likely as not that the veteran's current 
difficulties were related to his military service.  The 
record contains no opinion to the contrary and no evidence or 
opinion which establishes or even suggests that such an 
etiological relationship exists.

Further, with regard to the evidentiary gap in this case 
between active service and the earliest diagnosis of a mental 
disorder made in 1992, more than a decade after discharge, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an mental disorder in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings of a mental disorder for many years between the 
period of active duty and the medical reports dated in 1992 
is itself evidence which tends to show that a psychiatric 
disorder did not have its onset in service or for many years 
thereafter.

The Board has also considered whether there is any indication 
of a secondary relationship between his service connected low 
back disorder and a currently diagnosed psychiatric disorder.  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995) (In secondary service 
connection cases, the veteran is compensated for the degree 
of disability - but only that degree - over and above the 
degree of disability existing pre-aggravation).  This is 
commonly referred to as secondary service connection, as the 
disability in question is being claimed as having been caused 
by a service-connected disability. 

In 2007, a diagnosis of a mood disorder associated with 
general medical conditions was made.  The file also contains 
references to the veteran's depression associated with pain 
due to medical conditions.  The Board notes, that the veteran 
has multiple medical problems, aside from his service-
connected low back disorder, which include multiple 
orthopedic problems, hypertension and symptomatology of the 
prostate.  However, no clinical evidence on file establishes 
an etiological link between a currently diagnosed psychiatric 
disorder and a service-connected low back disorder.  
Accordingly, service connection for a psychiatric disorder is 
not warranted on a secondary basis.

Finally, the Board notes that even subsequent to 1980, 
diagnoses of a personality disorder have been made, most 
recently as shown in a 2007 VA examination report.  As noted 
previously, VA General Counsel has held that service 
connection may not be granted for a congenital or 
developmental defect; however, disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder may be service-connected.  See VAOPGCPREC 82-90; see 
also 38 C.F.R. §§ 3.306, 4.127 (2007).  However, the record 
in this case contains no evidence which establishes or even 
suggests that the veteran has disability resulting from a 
mental disorder that is superimposed upon his diagnosed 
personality disorder, and accordingly, service connection is 
not warranted for a diagnosed personality disorder.  

In sum, there is no competent and credible evidence linking 
any currently diagnosed psychiatric disorder to service or to 
a service connected disability.  Absent such a nexus, service 
connection may not be granted.  38 C.F.R. § 3.303.  In 
deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for a psychiatric condition, to include PTSD, is 
denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


